DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2017/0197765 to Hu et al. (Hu).
Regarding claim 1, Hu discloses a utility box (Fig 1) comprising a top (20), a base (10), a latch catch (142), a latch device (25) having a latch cover (32) connected to the top (20) or base (10) and configured to engage the latch catch (142, Fig 5) and lock the utility box from an open position (Fig 1) to a closed position (Fig 2) in two stages of operation (move lid to contact base, snap latch device to latch catch).
Regarding claim 2, Hu further discloses latch cover (32) including a latch (38) that engages the latch catch (142) to lock utility box in closed position (Fig 2).

Regarding claim 4, Hu further discloses knuckle member (40) having a second end (42) that connect pivotally to the top (20) or base (10).

Claim(s) 1, 5, 13-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0127183 to Chang.
Regarding claim 1, Chang discloses a utility box (40, Fig 6) comprising a top and a base, a latch catch (42), a latch device having a latch cover (10) connected to the top or base and configured to engage the latch catch (42) and lock the utility box from an open position (Fig 1) to a closed position (Fig 2) in two stages of operation (move lid to contact base, snap latch device to latch catch).
Regarding claim 5, Chang further discloses a display device (20, Fig 7) that display an identification (23) for contents in the utility box, wherein the display device is located in the latch cover (13), wherein the display device comprises an overmold formed in the latch cover (€0016).
Regarding claim 13, Chang discloses a utility box (40, Fig 6) comprising a top, a base, a latch catch (42), a latch device having a latch cover (10) connected to the top or base, wherein the latch device includes a display device (20, Fig 7) that displays an identification (23) for contents in the utility box.
Regarding claim 14, Chang further discloses display device (20, Fig 7) comprising an overmold formed in latch cover (13).
Regarding claim 15, Chang further discloses latch cover (10) includes a latch (12) that engages the latch catch (42) to lock utility box in closed position. 

Regarding claim 17, Chang further discloses knuckle member (30) having a second end (31) that connects pivotally to top or base.
Regarding claim 18, Chang further discloses latch cover (10) comprising a recess (13) and the display device (20) located in the recess.
Regarding claim 19, Chang further discloses display device (20) comprising an overmold formed in latch cover (10, €0016).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of US Patent No. 9,375,835 to Lin.
Regarding claim 6, Hu discloses the utility box of claim 1 but does not teach a rack system that attaches to a surface to secure the box to the surface.  However, Lin discloses a utility box (10) comprising a rack system (123, Fig 2) that attaches to a surface to secure the box 
Regarding claim 7, the modified Hu further teaches the surface being a top or bottom surface of another box (Fig 6, Lin).
Regarding claim 8, the modified Hu further teaches rack system comprising a rack base (11’, Fig 5, Lin) that attaches to the surface or utility box.
Regarding claim 9, the modified Hu further teaches rack base comprising a box catch (114’, Lin).
Regarding claim 10, the modified Hu further teaches rack system comprising a rail (123, Lin) feature formed in the utility box.
Regarding claim 11, the modified Hu further teaches rail feature (123, Lin) formed in one of the base (12) or top.
Regarding claim 12, the modified Hu further teaches rack system comprising a rail feature (123, Lin) engages box catch (114’, Lin) to secure the utility box to the rack base.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lin.
Regarding claim 20, Chang discloses the box of claim 13 but does not teach a rack system that attaches to a surface to secure the box to the surface.  However, Lin discloses a utility box (10) comprising a rack system (123, Fig 2) that attaches to a surface to secure the box to the surface (col. 3, ll. 10-20).  One of ordinary skill in the art would have found it obvious to incorporate a rack system to the Chang box as suggested by Lin in order to allow for stacking and joining of multiple boxes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735